CLARIFICATION OF THE RECORD
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 62 has been renumbered as claim 63.

ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 3/7/22 wherein claims 1, 10, 13, 16, and 57 were amended; claims 6, 8, 12, 14, 17-32, and 37-56 were canceled; and claims 62 and 63 were added.
	Note(s):  Claims 1-5, 7, 9-11, 13, 15, 16, 33-36, and 57-63 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.
 RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
Applicant's arguments and/or amendment filed 3/7/22 to the rejection of claims 1, 2, 4, 5, 10-11, 13, 15, 16, and 57 made by the Examiner under 35 USC 103, 112, and/or improper Markush have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 10, 11, 13, 15, 16, 57, 62, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to self-immolative contrast agent compositions other than those comprising:  (a) a metal ion chelator that includes o-nitrophenyl-b-D-galactopyraniside (ONPG), para-nitrophenyl-b-D-galatopyraniside (PNPG), GB137, and 1-(2-beta-galactopyranosyloxy)propyl)-4,7,10-tris(carboxylmethyl)-1,4,7,10-tetrazacyclododecane) gadolinium III (EGadMe) wherein all components are present at the same time in a structure.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the specification clear enables one to understand that Applicant had possession of a general composition for imaging a cell having a first biomarker and a second biomarker that is different from the first and that the composition comprising a first imaging probe comprising a first targeting moiety that is linked to a self immolative enzyme activated contrast agent that is linked to a second imaging probe comprising a second targeting moiety with an enzyme and so forth.  Applicant then goes one to discuss various embodiments of the instant invention.
EXAMINER’S RESPONSE
	All of Applicant’s arguments filed 3/7/22 were considered and deemed non-persuasive for reasons of record and those set forth below.  Once again, the instant invention lacks adequate written description because the claims are not described in such a way as to reasonably convey to a skilled artisan that Applicant, at the time the invention was filed, had possession of compositions comprising any and all combinations of (1) a first imaging probe comprising a first targeting moiety that is linked to a self immolative enzyme activated contrast agent via a linker region wherein the first targeting moiety complexes with a first biomarker and (2) a second imaging probe comprising a second targeting moiety that is linked to an activator molecule comprising an enzyme via a linker region wherein the second targeting moiety being different than the first targeting moiety complexes with a second biomarker wherein the first biomarker and second biomarkers are different and wherein the self immolative enzyme activated contrast agent and the activator molecule for a signaling complex that produces a detectable signal when the first imaging probe and second imaging probe complex with the first and second biomarkers of the cell.  However, what the instant invention does adequately describe and set forth is (a) a metal ion chelator that includes o-nitrophenyl-b-D-galactopyraniside (ONPG), para-nitrophenyl-b-D-galatopyraniside (PNPG), GB137, and 1-(2-beta-galactopyranosyloxy)propyl)-4,7,10-tris(carboxylmethyl)-1,4,7,10-tetrazacyclododecane) gadolinium III (EGadMe) wherein all components are present at the same time in a structure.  
	An adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties of the invention, not a mere wish or plan for obtaining the claimed chemical invention.  Review of the instant disclosure contains general terminology that does not adequate set forth adequate written description of precisely what is being claimed.  Thus, the written description rejection is still deemed proper.

Improper Markush Rejection
	The improper Markush rejection is WITHDRAWN after further evaluation.

112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
	II.	Note(s):  The rejections were modified, if necessary, to accommodate the amended.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 10, 11, 13, 15, 16, 57, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 5, 10, 11, 13, 15, 16, 57, 62, and 63:  Independent claims 1 (as well as claims 16 and 57) and 63 contain both product components and active method steps throughout the claim.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.
For independent claim 1 and 63, it is unclear whether or not infringement occurs when one has the product comprising the components of the claims or when the enzyme substrate of the self immolative enzyme activated contrast agent is susceptible to cleavage by the enzyme of the activator molecule to product a detectable signal wherein the first targeting moiety of the first imaging probe and the second targeting moiety of the second imaging probe complex with the first and second biomarkers of the cell.  Hence, independent claims 1 and 63 are ambiguous.  Furthermore, since, claims 2, 4, 5, 10, 11, 13, 15, 16, 57, and 62 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
 	For independent claim 1 in combination with claim 16 which discloses additional active steps, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claims 1 in combination with those of claim 16 for the multiple activator molecules or when the first and second enzyme containing fragments form an activator complex that interacts with the self-immolative contrast agent to form the signaling complex and produces a signal as well.  
For independent claim 1 in combination with claim 57 which discloses additional active steps, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 1 in combination with those of claim 57 or when the self immolative linker that connects the metal ion chelator to the enzyme substrate  results in a detectable signal that is formed by enzymatic cleavage  and the self immolative enzyme activated contrast agent remains linked to the first targeting moiety via the first linker region after cleavage.
APPLICANT’S ASSERTIONS
	In summary, that the claim merely recites functional language to limit how the enzyme activated contrast agent is activated by the activator molecule comprising the enzyme or enzyme fragment.  


EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reason of record.  It is duly noted that Applicant is asserting that the instant invention is distinguished of the prior art by the ‘active steps’ in the claims which one is asserting to be functional limitations of the product.
	According to MPEP 2112.01, if the compositions are the same, then the composition must physically have the same properties.  Thus, if the overlapping components are the same, the properties of how the components would behave cannot be mutually exclusive as the component/composition and its properties are inseparable.
	Also, it regards to the assertion that the functional limitations distinguish the instant invention from the prior art, the following response is given.  What Applicant is asserting is similar to assertions that are generally made for product by process claims wherein a product is set forth and steps (e.g., ‘active steps’) to manipulate the product are included therein.  However, according to MPEP 2113 for product by process claims, they are not limited to the manipulations of the recited steps, only the structure implied by the steps.  So, in regards to Applicant’s assertions that focus on the functional limitations that the enzyme substrate of the self immolative enzyme activated contrast agent is susceptible to cleavage by the enzyme and the activator molecule to product a detectable signal when the first targeting moiety of the first imaging probe and the second targeting moiety of the second imaging probe complex with the first and second biomarkers of the cell (see independent claims 1 and 63) or when the first and second enzyme forms and activator complex that interacts with the self immolative enzyme activate contrast agent to product the detectable signal (see claim 16) or when the self immolative linker that connects the metal chelator to the enzyme substrate results in a detectable signal that is formed by enzymatic cleavage by the enzyme activator molecule and when the self immolative enzyme activated contrast agent remains linked to the first targeting moiety via the first linker region after cleavage, if the claims are truly product claims and not product by process claims, then it is respectfully requested that the claims be written as such.  What Applicant asserts to be functional language appears to be active steps that are generally reserved for method/process claims.  

103 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I.	Claims 1, 2, 4, 5, 10, 13, 15, 16, 57, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duimstra et al (US 2006/0088475).
	Duimstra et al disclose self immolative magnetic resonance imaging contrast agents sensitive beta glucuronidase (see entire document, especially, abstract; page 6, paragraph [0067]; page 15, claims 1-5).  The compositions comprise a sensor component and an MRI agent (e.g., contained in a macrocycle).  The sensor component comprise beta glucuronic acid.  The compositions also comprise a linker that attaches the sensor to the macrocycle (pages 1-2, paragraph [0010]).  Figure 1 discloses a macrocycle containing an MRI agent that is compatible with the instant invention.  Possible self immolative enzyme activated contrast agents include Egad and EGadMe (see Figure 3B).
	The composition comprises three main parts.  The first part is a sensor may be any component that is capable of reacting with beta glucuronidase to cause a chemical change in the contrast agent so as to dissociate the sensor from the associated macrocycle containing an MRI agent.  The second part is a linker that chemically associates the sensor to the macrocycle containing an MRI agent.  The third is the macrocycle containing the MRI agent.  The contrast agent may be a self-decomposable or immolative linker.  This type of linker is known to be effective in delivery of chemotherapeutic prodrugs and has a fast enzyme hydrolysis kinetics.  In addition, the efficacy of the contrast agent is modulated by the extent of coordination of the pendant linker (page 3, paragraph [0038] and [0039]).  Various metals such as Gd, Mn, Cr, Fe, Eu, and Dy may be utilized with the compositions (page 4, paragraph [0042]).
	Various chelators may be utilized.  Possible chelators include DTPA, DOTA, EDTA, and cDTPA (column 4, paragraph [0043]).  Various linkers may be used with the compositions.  The linker is self-decomposable or immolative linkers that respond to chemical modification of the sensor and/or linker by and enzyme that specifically modifies the sensor and/or linker (page 4, paragraph [0044]; page 6, paragraph [0061]).  Possible enzymes that may be utilized for imaging cancer include beta-glucuronidase (page 6, paragraph [0067]). 
The contrast agents may comprise or more additional components that provide a desired functionality.  For example, the compositions may optionally have at least one targeting moiety present.  Possible targeting moieties include antibodies, cell surface receptor ligands, hormones, lipids, sugars, dextrans, alcohols, bile acids, fatty acids, amino acids, peptides, glycoproteins, and nucleic acids which may be attached to localize the target at a desired site (page 4, paragraph [0045]; pages 5-6, paragraph [0058]).  The targeting moiety allows targeting of the MRI agents of the invention to a particular tissue, the surface of a cell (extracellular), or a subcellular (intracellular) location (page 4, paragraph [0046]; pages 5-6, paragraph [0058]).  Preferred targeting moieties include antibodies and peptides (page 4, paragraphs [0047] and [0048]) as well as transferrin, epidermal growth factor (pages 5-6, paragraph [0058]).  The chelators of the compositions may be linked together, directly through the use of a linker/coupling agent or polymer (page 6, paragraphs [0059] and [0061]).  The contrast agents may be co-administered with one or more additional imaging, diagnostic, or therapeutic agents (page 6, paragraph [0063]).  
In one embodiment, a nitrophenyl self-immolative linker is used to optimize the enzyme cleavage kinetics of galactosidase sensitive agents EGad and EGadMe (pages 11-12, paragraph [0099]).  
	Thus, both Applicant and Duimstra et al disclose compositions comprising a first probe comprising a self immolative contrast agent linked to a targeting molecule and a second probe comprising a second targeting moiety linked to an activator molecule.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, that the claim merely recites functional language to limit how the enzyme activated contrast agent is activated by the activator molecule comprising the enzyme or enzyme fragment.  It is asserted that the cited prior art does not teach an activator comprising an enzyme that can activate the self immolative enzyme activated contrast agent when the first and second targeting moieties of the first and second imaging probes complex with the first and second biomarkers of the cell to be imaged.  In conclusion, it is asserted that the functional language in independent claims 1 and that in depend claims 16 and 57 are not taught by the cited prior art. 
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reason of record.  It is duly noted that Applicant is asserting that the instant invention is distinguished of the prior art by the ‘active steps’ in the claims which one is asserting to be functional limitations of the product.
	According to MPEP 2112.01, if the compositions are the same, then the composition must physically have the same properties.  Thus, if the overlapping components are the same, the properties of how the components would behave cannot be mutually exclusive as the component/composition and its properties are inseparable.
	Also, it regards to the assertion that the functional limitations distinguish the instant invention from the prior art, the following response is given.  What Applicant is asserting is similar to assertions that are generally made for product by process claims wherein a product is set forth and steps (e.g., ‘active steps’) to manipulate the product are included therein.  However, according to MPEP 2113 for product by process claims, they are not limited to the manipulations of the recited steps, only the structure implied by the steps.  So, in regards to Applicant’s assertions that focus on the functional limitations that the enzyme substrate of the self immolative enzyme activated contrast agent is susceptible to cleavage by the enzyme and the activator molecule to product a detectable signal when the first targeting moiety of the first imaging probe and the second targeting moiety of the second imaging probe complex with the first and second biomarkers of the cell (see independent claim 1) or when the first and second enzyme forms and activator complex that interacts with the self immolative enzyme activate contrast agent to product the detectable signal (see claim 16) or when the self immolative linker that connects the metal chelator to the enzyme substrate results in a detectable signal that is formed by enzymatic cleavage by the enzyme activator molecule and when the self immolative enzyme activated contrast agent remains linked to the first targeting moiety via the first linker region after cleavage, determination of patentability when based on the product components themselves overlap with those of the cited prior art and as such patentability was made on the basis of the product components absent the functional limitations.  The product (composition) is rendered obvious by the cited prior art. 
	 The rejections are still deemed proper.

II.	Claims 1, 2, 4, 5, 10, 11, 13, 15, 16, 57, 62, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duimstra et al (US 2006/0088475) in view of Meyer et al (US Patent No. 6,217,869).
	Duimstra et al (see discussion above) fail to disclose that biotin or a biotin-streptavidin-biotin linkage may be present.  In addition, the document fails to disclose the various possible linkers that may be used to link the biotin chelator (e.g., DOTA) conjugates and various other enzymes that may be utilized with self-immolative contrast agent compositions.
	Meyers et al disclose compositions that are useful for diagnostic and therapeutic purposes.  The compositions include a targeting moiety that is conjugated to one or more members of a ligand/anti-ligand pairs (see entire document, especially, abstract; columns 7-8, lines 1-36; column 9, lines 33-45).  In particular, in one embodiment, the composition administered to a subject may comprise a first conjugate comprising an antibody targeting moiety and a member of a ligand-anti-ligand binding pair, one or more additional targeting conjugates wherein each conjugate includes, for example, an antibody targeting moiety of a different species from the species of the first conjugate (columns 1-2, bridging paragraph; column 14, lines 18-36; columns 25-26, bridging paragraph; column 31, lines 1-20).  Possible targeting moieties also include those that bind receptors, oligonucleotides, peptides, hormones, enzyme substrates, antigenic determinants, and targeting moieties that binds to or in certain target cell populations (column 4, lines 9-19; column 10, lines 16-53; column 26, lines 45-46).  When enzymes are involved in the invention of Meyers et al, they may include alkaline phosphatase and beta lactamase as well as biotinidase (column 13, lines 30-63; column 15, lines 45-51).  Possible ligand anti-ligand pairs that may be present include those such as biotin/avidin.  Streptavidin, derivatives, and analogs thereof are useful anti-ligands.  Streptavidin may be conjugated to polyethylene glycol moieties and biotin (columns 29, lines 16 through column 30, line 31; column 37, lines 42-50).  In addition, Meyers et al disclose that anti-ligands such as galactose residues may be utilized because they exhibit or may be derivatized to exhibit structural features that direct the uptake (column 4, lines 20-47; column 29, lines 10-16; column 30, lines 23-26; column 37, lines 42-54).  Streptavidin-antibody conjugation is a preferred embodiment of Meyers et al (column 18, lines 53-60).  Also, Meyers et al disclose that an active agent may be present.  The active agent may be a diagnostic or therapeutic agent such as a radionuclide (column 4, lines 53-57; columns 11-12, bridging paragraph; column 27, lines 1-6; column 31, lines 1-20; column 37, lines 42-54).  Possible radionuclides include gamma emitters, positron emitters, Auger electron emitters, x-ray emitters, fluorescence emitters (columns 17-18, bridging paragraph).  The active agent may be coupled to a polymeric molecule (column 17, lines 18-34; column 25, lines 12-25).
Meyers et al disclose that linkers including cleavable linkers may be used with their invention.  Possible linkers may include a homo- or hetero-bifunctional linker bearing at least on amine group or cleavable linkers such as hydrazido thiourea linkers, long chain amide linker susceptible to biotinidase, or ester linkers susceptible to esterases (column 13, lines 30-63).  In columns 75-78, various linkers (seryl succinate linkers and alkyl ester type linkers) are used to link the DOTA biotin complexes.
The invention of Meyers et al may be used to target cancer cells (column 39, lines 24-45).  Various tumors/cancers including brain and liver may be evaluated using the method of Meyers et al (column 57, lines 3-11).
In column 71, line 40, a structure is disclosed that encompasses a chelate portion, a base labile linker and a biotindase stable linker (see excerpt below).
Meyers et al, column 71, line 40

    PNG
    media_image1.png
    343
    859
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Duimstra et al using the teachings of Meyer et al and generate a composition as set forth in Applicant’s independent claim 1 for the reasons set forth below.  (1) Both Applicant and Duimstra et al disclose compositions comprising a first probe comprising a self immolative contrast agent linked to a targeting molecule and a second probe comprising a second targeting moiety linked to an activator molecule.  (2) Meyer et al disclose that it is well known in the art to have compositions comprising a first imaging probe and a second imaging probe such as a biotin DOTA conjugate present that is connected using various linkers.  In addition, Meyer et al disclose that it is also well known to have a streptavidin-biotin linkage present in such compositions.
	Since both Duimstra et al and Meyer et al disclose compositions having a first and second probe present wherein the probes contain some overlapping components, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are compatible.
APPLICANT’S ASSERTIONS
	In summary, that the claim merely recites functional language to limit how the enzyme activated contrast agent is activated by the activator molecule comprising the enzyme or enzyme fragment.  It is asserted that the cited prior art does not teach an activator comprising an enzyme that can activate the self immolative enzyme activated contrast agent when the first and second targeting moieties of the first and second imaging probes complex with the first and second biomarkers of the cell to be imaged.  In conclusion, it is asserted that the functional language in independent claims 1 and 63 and that in depend claims 16 and 57 are not taught by the cited prior art. 
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reason of record.  It is duly noted that Applicant is asserting that the instant invention is distinguished of the prior art by the ‘active steps’ in the claims which one is asserting to be functional limitations of the product.
	According to MPEP 2112.01, if the compositions are the same, then the composition must physically have the same properties.  Thus, if the overlapping components are the same, the properties of how the components would behave cannot be mutually exclusive as the component/composition and its properties are inseparable.
	Also, it regards to the assertion that the functional limitations distinguish the instant invention from the prior art, the following response is given.  What Applicant is asserting is similar to assertions that are generally made for product by process claims wherein a product is set forth and steps (e.g., ‘active steps’) to manipulate the product are included therein.  However, according to MPEP 2113 for product by process claims, they are not limited to the manipulations of the recited steps, only the structure implied by the steps.  So, in regards to Applicant’s assertions that focus on the functional limitations that the enzyme substrate of the self immolative enzyme activated contrast agent is susceptible to cleavage by the enzyme and the activator molecule to product a detectable signal when the first targeting moiety of the first imaging probe and the second targeting moiety of the second imaging probe complex with the first and second biomarkers of the cell (see independent claims 1 and 63) or when the first and second enzyme forms and activator complex that interacts with the self immolative enzyme activate contrast agent to product the detectable signal (see claim 16) or when the self immolative linker that connects the metal chelator to the enzyme substrate results in a detectable signal that is formed by enzymatic cleavage by the enzyme activator molecule and when the self immolative enzyme activated contrast agent remains linked to the first targeting moiety via the first linker region after cleavage, determination of patentability when based on the product components themselves overlap with those of the cited prior art and as such patentability was made on the basis of the product components absent the functional limitations.  The product (composition) is rendered obvious by the cited prior art. 
	 The rejections are still deemed proper.

OBJECTION TO SPECIFICATION
Once again, the disclosure is objected to because of the following informalities: the structures on page 37 are not readable.  Applicant is respectfully requested to submit readable copies of the structures.  
Appropriate correction is required.

PRIORITY DOCUMENTS
Once again, it is duly noted that Applicant has claimed priority to Provisional Application No. 61/252,882 filed 10/19/2009.  However, review of this application did not provide support for the full scope of the claimed invention (e.g., independent claim 1).  Thus, Applicant is not entitled to this filing date for the instant invention.  Support for the full scope of the claim invention was found in the PCT application (PCT/US1053219) filed 10/19/2010.  Thus, Applicant is entitled to that particular date.

WITHDRAWN CLAIMS
Claims 3, 7, 9, 33-36, and 58-61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Applicant is once again reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, in independent claims 1 and 63, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Once again, Applicant’s election without traverse of Group I (pending claims 1-5, 7, 9-11, 13, 15, 16, 57, 62, and 63) in the reply filed on 4/2/20 is acknowledged.  The restriction was deemed proper and made FINAL.
	Note(s):  It is duly noted that Applicant elected the species wherein (1) first biomarker:  extracellular growth factor receptor (EGFR); (2) second biomarker:  transferrin receptor (TFR); (3) self immolative contrast agent:  EgadMe; (4) activator molecule: beta galactosidase; (5) first targeting moiety:  extracellular growth factor (EGF); (6) second targeting moiety:  transferrin; (7) first linker region:  biotin-streptavidin-biotin linkage; (8) second linker region:  biotin-streptavidin biotin linkage; and (9) detected disorder:  cancer.  Claims 1, 2, 4, 5, 10, 11, 13, 15, 16, 57, 62, and 63 read on the elected species.  Initially, the elected species was searched.  However, since no prior art was found to reject the claims.  The search was expanded to the prior art cited above.  The search was not further extended because prior art was found which could be used to reject the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 4, 2022